HUNT, Circuit Judge.
Raffour, plaintiff in error, was convicted under three counts of an information which charged him with the unlawful possession, for beverage purposes, of certain intoxicating liquor, and with unlawfully maintaining a common nuisance at a designated place where certain brandy and wine containing alcohol in excess of one-half of 1 per cent, were kept, sold, and bartered for beverage purposes.
 Defendant was represented by counsel at the trial, and no exceptions .were taken to the rulings upon evidence or to the instructions of the court, and no requests to instruct were presented to the court. Reversal is here asked because of the omission of the lower court to instruct the jury that defendant was presumed to be innocent and because of omission to explain what constitutes a reasonable doubt.
The record shows that the court charged that the law requires in every criminal case that the defendant be proved guilty beyond a reasonable doubt, that the jury were the exclusive judges of- fact and the credibility of the witnesses, and that the court, with considerable detail, stated the matters included in the statutory offenses charged. There was no explicit explanation of what constitutes a reasonable doubt, but, in the absence of a request for such explanation, it wa9 *721not error to fail to give it. State v. Smith, 65 Conn. 283, 31 Atl. 206; United States v. Monongahela Bridge Co. (D. C.) 160 Fed. 712; People v. Christensen, 85 Cal. 568, 24 Pac. 888; People v. Graney, 91 Mich. 646, 52 N. W. 66. Furthermore, as the court charged that it was incumbent upon the government to establish guilt by proof beyond a reasonable doubt, in the absence of a request for a specific charge upon the presumption of innocence, we cannot believe that defendant was prejudiced. In Coffin v. United States, 156 U. S. 432, 15 Sup. Ct. 394, 39 L. Ed. 481, the trial court was asked to charge concerning the presumption of innocence, but refused, although it did instruct that the jury must be satisfied of guilt beyond a reasonable doubt. The Supreme Court held that, where there was a request to charge as to' the presumption of innocence and the request was refused, the refusal was erroneous, although the rule of reasonable doubt was stated to the jury. The case is readily distinguishable by observing that in the present instance there was no request and no effort was made to call the attention of the court to the omission.
Plaintiff in error has complained of other, instructions given in explanation of certain phases of the prohibition law, but, in the absence of exceptions, we do not feel called upon to discuss them. Buessel v. United States, 258 Fed. 811, 170 C. C. A. 105; Henry Ching v. United States (C. C. A.) 264 Fed. 639.
The evidence is in the record, and fully supports the verdict.
Finding no error, the judgment is affirmed.